Case 1:16-cv-22121-KMW Document 53 Entered on FLSD Docket 05/07/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              Case No. 16-22121-CIV-WILLIAMS

  MARIO ALBO LARA,

          Petitioner,

  vs.

  JULIE JONES, et al

          Respondent.
                               /

                                             ORDER

          THIS MATTER is before the Court on Magistrate Judge Patrick A. White’s report

  and recommendation (DE 39) (“Report”) recommending that Lara’s Petition for writ of

  habeas corpus pursuant to 28 U.S.C. § 2254 be dismissed as time-barred. Petitioner

  filed timely objections to the Report. (DE 42). Upon an independent review of the Report,

  the objections, the record, and applicable case law, it is ORDERED AND ADJUDGED

  that:

          1. The conclusions in the Report (DE 39) are AFFIRMED AND ADOPTED.

          2. This action is DISMISSED.

          3. All pending motions are DENIED AS MOOT.

          4. No certificate of appealability shall issue.

          5. The Clerk of Court is directed to CLOSE this case.

          DONE AND ORDERED in chambers in Miami, Florida, this 7th day of May, 2021.
Case 1:16-cv-22121-KMW Document 53 Entered on FLSD Docket 05/07/2021 Page 2 of 2




  cc:

  Mario Albo Lara
  086671
  Calhoun Correctional Institution
  Inmate Mail/Parcels
  19562 SE Institution Drive
  Blountstown, FL 32424
